

116 HR 4868 IH: Stop UN Support for Assad Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4868IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Wilson of South Carolina (for himself, Mr. Kildee, Mr. Gonzalez of Texas, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo certify that United States assistance to the United Nations for humanitarian programs in the
			 Syrian Arab Republic is not misdirected, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop UN Support for Assad Act of 2019. 2.FindingsCongress finds the following:
 (1)The United States, which has been the biggest donor to the United Nations (UN) Humanitarian Response in Syria, has provided more than $6,000,000,000 for UN Syria programming since 2011, including over $435,000,000 in fiscal year 2018 alone.
 (2)During the past eight years of conflict, the Assad regime has repeatedly weaponized access to United Nations aid in prolonged and unlawful sieges of civilians as part of a widespread starve or surrender campaign, with the United Nations estimating 975,000 Syrians under siege at the peak of this strategy.
 (3)The United Nations Office for the Coordination of Humanitarian Affairs (OCHA) has reported repeated failures to deliver aid to the hardest-hit areas due to such obstructions by the Assad regime.
 (4)On February 12, 2018, former U.S. Ambassador to Syria Robert Ford wrote of UN aid in Syria that it is clear the aid is not neutral and is being used as a weapon by the Syrian government.. (5)The United Nations continues to procure goods and services from several entities that have close ties to the Assad regime, despite their role in supporting the Assad regime’s gross human rights violations and international crimes—including torture, sexual violence, the targeting of medical facilities, weaponized mass starvation, enforced disappearance, and forced displacement—for which the United Nations itself has found the Assad regime culpable.
 (6)A 2016 study of the UN Report of Procurement showed that UN operations in Syria delivered $4 million to Syria’s state-owned fuel industry, $5 million to blood banks operated by the Syrian Arab Army for the benefit of its troops, and $8.5 million to charities co-opted by members of the Assad family.
 (7)International NGOs working with the United Nations are forced to select local partners, many of which are controlled by the Assad family and inner circle, from a government-approved list, therefore allowing these actors to profit from humanitarian relief efforts and perpetuate the conflict, international crimes, and human rights violations.
 (8)The Assad regime compels the United Nations to house its 150 international staff in the Four Seasons Hotel Damascus where, since 2016, the United Nations has spent more than $26,000 a night, equalling nearly $10 million a year.
 (9)On June 11, 2019, the United States Treasury Department sanctioned the Four Seasons Hotel in Damascus for its role in fueling an illicit network benefitting the Assad regime, and also sanctioned its owner Samer Foz a businessman who is directly supporting the murderous Assad regime and building luxury developments on land stolen from those fleeing his brutality, according to U.S. Treasury Undersecretary Sigal Mandelker; the European Union likewise sanctioned Foz for funding the Military Security Shield Forces, a pro-government militia responsible for severe human rights abuses.
 (10)United Nation agencies and international NGOs are required to purchase mobile phones from Syriatel, a company owned by Rami Makhlouf, a cousin of Bashar al-Assad who is sanctioned for corruption and whose involvement in human rights abuses in Syria is well documented.
 (11)The Assad regime has regularly siphoned humanitarian funds for the war effort and bypassed international sanctions through exploiting humanitarian exemptions.
 (12)On July 15, 2019, United Nations High Commissioner for Refugees (UNHCR) Middle East Director Amin Awad recognized in an interview with The National that the United Nations has no procedure for assessing ownership and partnerships of suppliers it uses for procurement in Syria: I do not have a mechanism where we comb every single contract to see do you have one, 10 or 90 percent connection with the regime or not..
 (13)On June 28, 2019, Human Rights Watch published a comprehensive report with the following conclusion: While seemingly benign, the Syrian government’s aid and reconstruction policies are being used to punish perceived opponents and reward its supporters. … The Syrian government’s aid framework undermines human rights, and donors need to ensure they are not complicit … ..
 3.Statement of policyIt is the policy of the United States that— (1)the delivery of assistance funded by the United States through the United Nations must meet reasonable expectations that aid reaches its intended recipients;
 (2)programming provided through the United Nations based on United States funding should be determined according to greatest need, not only greatest access;
 (3)United States assistance to Syria should not be manipulated for political or financial gain of any party to the conflict, especially those most responsible for compounding the suffering of Syrian civilians, including the Assad regime, the Russian Federation, the Islamic Republic of Iran, any entities owned or controlled thereof, or non-state actors involved in international crimes and human rights abuses;
 (4)no United States assistance should be given directly or indirectly to the Assad regime in Syria, including through organs or subsidiaries of the United Nations;
 (5)the United States should support all efforts by the United Nations to establish an independent mechanism to vet procurement contracts in Syrian government-held areas, and such a mechanism must—
 (A)ensure no contracts are entered into with the Assad regime or its affiliates; (B)develop and implement enhanced human rights due diligence practices, including conducting quarterly human rights impact assessments that review how United Nations aid is disbursed and how such aid flows through its suppliers and local partners in Syria; and
 (C)make certain that the findings of the human rights impact assessments are integrated into all levels of United Nations operations, monitor the effectiveness of such assessments on such operations, and report how human rights impacts are being addressed and mitigated;
 (6)the United Nations procurement operations throughout Syria should abide by its own United Nations Supplier Code of Conduct, which states that suppliers to the United Nations must ensure that they are not complicit in human rights abuses; and
 (7)the United States will continue providing humanitarian assistance to Syria while also continuing its efforts to facilitate a negotiated political transition from the Assad regime, in accordance with its commitment in United Nations Security Council Resolution 2254.
			4.Certification
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall certify to the appropriate congressional committees whether United Nations agency programming, including any program or project, in Syria funded in whole or in part by the United States—
 (1)is delivered impartially, without hindrance, to the areas of greatest need; (2)does not directly materially support the Syrian government or entities owned or controlled by the Syrian government, Syrian government officials, their immediate families, or entities under their direction;
 (3)does not directly materially support associated forces of the Syrian government or entities under their direction;
 (4)adheres to the United Nations Supplier Code of Conduct, which states that the United Nations must not support, directly or indirectly, other entities and individuals involved in human rights abuses, and which requires United Nations agencies to secure guarantees from suppliers that they are not complicit in human rights abuses; and
 (5)is vetted by an independent mechanism that reviews contract procurement in Syrian government-held areas, as described in section 3(5).
 (b)Funding limitation and redirectionIf the Secretary of State makes a certification described in subsection (a) in the negative— (1)no Federal department or agency may provide any funding, directly or indirectly, to any United Nations agency programming, including any program or project, in Syria that fails to meet the criteria of the certification specified in subsection (a); and
 (2)amounts made available to the Secretary of State that are withheld from United Nations agency programming, including any program or project, in Syria in accordance with paragraph (1) shall be made available to the Administrator of the United States Agency for International Development’s Office of Foreign Disaster Assistance for providing assistance to populations in Syria in need.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Associated forcesThe term associated forces includes forces of the Russian government, the Iranian government, Iranian-backed proxy militias, and Hezbollah.
				